          Case 1:18-cv-02826-RC Document 22 Filed 03/13/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DR. VALENTIN GAPONTSEV and IPG
 PHOTONICS CORP.,


                    Plaintiffs,

        v.                                          Civil Docket No. 1:18-cv-02826-RC

 U.S. DEPARTMENT OF THE TREASURY
 and STEVEN MNUCHIN, in his official
 capacity as Secretary of the Treasury,

                    Defendants.


                           DEFENDANTS’ MOTION TO DISMISS

       Defendants United States Department of the Treasury and Steven Mnuchin, named in his

official capacity as Secretary of the Treasury, respectfully move to dismiss the above-captioned

action pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Per Local Rule 7(a),

this motion is accompanied by a statement of points and authorities upon which Defendants rely

in support of this motion. A proposed order is also attached.

Dated: March 13, 2019                        Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             DIANE KELLEHER
                                             Assistant Director, Federal Programs Branch

                                             /s/ Kevin M. Snell
                                             KEVIN M. SNELL
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L St. NW
                                             Washington, D.C. 20005
                                             Tel.: (202) 305-0924


                                                1
Case 1:18-cv-02826-RC Document 22 Filed 03/13/19 Page 2 of 2



                           Fax: (202) 616-8460
                           E-mail: Kevin.Snell@usdoj.gov

                           Attorneys for Defendant




                             2
